STEVENS, Judge.
This habeas corpus matter involves the same legal issues decided this day In Matter of Application of Kirk, for a Writ of Habeas Corpus, 6 Ariz.App. 238, 431 P.2d 678.
Roger Kirk was convicted, in the State of Indiana, of the crime of issuing a fraudulent *241check on 5 February 1964 and was sentenced to a term of from one to five years. He was paroled on 5 February 1965, and on 3 September 1965, a Warrant for Retaking Paroled Prisoner was issued by a member of the Indiana Parole Board for his apprehension. No finding by the Indiana Parole Board that appellant had violated his parole was made until 22 September 1965. Thereafter, an application for requisition and attached papers were certified by the Governor of Indiana and forwarded to Arizona. After receipt of these papers, the Governor of Arizona issued a Governor’s Warrant on Extradition. The appellant was arrested and filed a Petition for Writ of Habeas Corpus. A Writ of Habeas Corpus was granted, however, this writ was subsequently quashed by the Superior Court upon a finding that appellant was being legally detained. Appellant then appealed to this Court from the order quashing the writ contending that his arrest was based on an invalid warrant from the State of Indiana.
In accordance with the rules set forth In Matter of Application of Kirk, for a Writ of Habeas Corpus, decided this day, the Order Quashing the Writ of Plabeas Corpus is affirmed.
CAMERON, C. J., and DONOFRIO, J., concur.